                     IN THE UNITED STATES DISTRICT COURT FOR
                     THE SOUTHERN DISTRICT OF WEST VIRGINIA

                                   HUNTINGTON DIVISION


INTERNATIONAL UNION OF OPERATING
ENGINEERS, LOCAL NO. 132 PENSION FUND,

                               Plaintiff,

v.                                                  CIVIL ACTION NO. 3:19-0531

LEANNE BRISTOW, as Administratrix of the
Estate of REBEKAH R. BOONE, and individually,

                               Defendant.

                                                ORDER

       Pending before the Court is Plaintiff International Union of Operating Engineers, Local

No. 132 Pension Fund’s Motion for Default Judgment. Mot. for Default J., ECF No. 18. Under

Rule 55(b) of the Federal Rules of Civil Procedure, a party is entitled to default judgment when a

party against whom a judgment for affirmative relief is sought has failed to plead or otherwise

defend itself. Here, Plaintiff served Defendant Leanne Bristow with a copy of the Summons and

Complaint on July 31, 2019. See ECF No. 11. As “a defendant must serve an answer . . . within 21

days after being served with the summons and complaint,” Fed. R. Civ. P. 12(a)(1), a responsive

pleading was due on August 20, 2019. Defendant failed to file any such pleading, and the Clerk

accordingly entered default against Defendant on September 23, 2019. See Entry of Default, ECF

No. 10. On November 5, 2018, Plaintiff filed the instant motion along with two affidavits and six

exhibits demonstrating the amount due—in this case, $1,338.04 in overpaid funds and $642.80 in

other costs. See Mot. for Default J., at 1–2.
       Based upon its review of the motion, affidavits, and exhibits, the Court has determined that

a hearing is unnecessary because Plaintiff’s claim is uncontested and is supported by sufficient

evidence. In accordance with Rule 55(b) of the Federal Rules of Civil Procedure, the Court

GRANTS Plaintiff’s motion, ECF No. 18, ENTERS default judgment against Defendant Leanne

Bristow in the sum of $2,030.84, and ORDERS this case stricken from the docket.

       The Court DIRECTS the Clerk to send a copy of this written Order to counsel of record

and any unrepresented parties.

                                             ENTER:         December 2, 2019




                                             ROBERT C. CHAMBERS
                                             UNITED STATES DISTRICT JUDGE




                                               -2-
